Title: Guardian Accounts, 2 May 1763
From: Washington, George
To: 



[2 May 1763]




Mr John P. Custis
Dr


1763

sterling

Currency


April
To Robert Cary Esqr. for my order him
£1317. 4. 9





To 80 head of cattle omitted in your former Acct


£100. 0.0



To ⅓ of £32.7 doubly credited Vizt Abner Clopton’s note for £3.0.4 Edward Pye Chamberlayne’s for £12 & Mr Mossom’s Bond for £17.6.8


10.15.8




To 2 pair yarn Hose for your boy Julius


. 5. 



To the Publick for taking up your Negroe Jemmy 180 lbs. tobacco






To Levy and Tax for your maid Moll 42 &


. 4. 



To half Do for your Tutor      21 &


. 2. 




   
      
         To ⅓ of 117 lbs. of Tobo for Secretary’s Fees
         39
      
      
         
         282 at 2d.
      
   



2. 7. 



To Cash paid Bryan Allison for your Taylors Account


3.17.1



To a brass Collar for your Dog


. 3.6



To Clarkes Corderius and Heathen Gods


9.9   



To Law Charges for ⅔ of £10 paid Messrs Pendleton & Mercer for fee as Dunbars Exrs in Chancy


6.13.4



To ⅓ of £47.10.0 paid Mr Mercer for settling all the Estates Accounts originally and stating all the yearly accts ever since


15.16.8




£1317. 4. 9

£140.14. 



Ballance carried to a new Acct
123.15. 2
&
261.11.8




£1440.19.11
&
£402. 5.8



Contra







sterling

Currency


April
By Ballance of your Acct of this date
£1317. 4. 9
&
 £274. 9.2



By 371 Bushels of Oats @18d.


27.16.6



By Robert Cary Esqr. for Sundrys charged you in his Acct Currt which were charged in my former Acct £23.19.7 £72.3.1 £19.12.6 & £8
123.15. 2




1763






Apl
By Cash recd of Joseph Valentine the Estate’s Steward


100. 0.0




£1440.19.11

£402. 5.8




Note. There are 59 hhds tobo in Mr Carys hands unaccounted for 14 consigned Mr Hanbury & taken on the Joseph 12 in Mr Hanbury’s & 6 in Mr Gildarts





⟨The⟩ Total 91 besides 20 hhds of the Estates in Mr Hanbury’s not yet accounted for




 
The Balle of Mr Cary’s acct dated Augt 23d 1762 in favr of Jno. Parke Custis
£ 135.19.10





The Balle of Joseph Valentine’s settled this day


171.15.9 3/4


Errors Excepted pr





Go: Washington





Apl 29 1763






Miss Martha Parke Custis
Dr




sterlg

   Current


1762






April
To Balle of your acct of this date


£186. 9.0 1/2



To an omission therein of your part of the Estate Balle
£ 6. 6.2





To ⅓ of £32.7 doubly credited Vizt Abner Clopton’s note for £3.0.4 Edward Pye Chamberlayne’s for £12 & Mr ⟨Mossom’s Bond for £17.6.8⟩


10.15.8



To Robt Cary Esqr. for the Interest on £1650 Bank Stock from ⟨March⟩ 25 to April 15 1761 for which I ⟨charged⟩
3.17.0





To half of your tutors Levy and Poll tax ⟨21 lb. Tobo⟩ ⟨mutilated⟩ &


2.    




   
      
         To ⅓ of 117 lbs. Tobo for Secretary’s Fees
         39
      
      
        
         60 at 2d.
      
   



10.    



To Cash paid for Freight of Shoes from ⟨mutilated⟩


2. 6. 




To Ditto paid for two prs of Shoes ⟨mutilated⟩


13. 6. 



To Law Charges for ⅙ of £10 paid Messrs Mercer & Pendleton for fee ads. Dunbar’s Exr in Chancery


1.13.4



To ⅓ of £47.10 paid Mr Mercer for settling all the Estates Accts originally and stating all the yearly Accts ever since


15.16.8




£ 10. 3.2

£216. 2.8 1/2



Ballance carried to a new Acct
£206.14.1






£216.17.3

£216. 2.8 1/2



Contra
Cr


1762

sterlg

current


April
By Ballance of your Account ⟨mutilated⟩
£ 54.18.5





By an omission therein of your part of the Estate’s Balle


3. 8.9 2/3


May
By Interest recd of Mrs McKenzies ⟨mutilated⟩ Assignd Bond Apl 15 1761


11.18.6



of Mr Claiborne Do Do


14. 8.6



of Captn Danzie ⟨mutilated⟩ Do Do


7.13. 



of Mr William ⟨mutilated⟩ Do Do


22.18.9



of Colo. Bernard Moore Do Do
99.11.8





of Mr Claiborne ⟨mutilated⟩


14.    



of Mr M⟨mutilated⟩


10.16. 



By Robert Cary Esqr. for Sundries ⟨mutilated⟩ his Acct Currt which were charged ⟨mutilated⟩ £24.1.2 and £8
62. 7.2






£216.17.3

£ 85. 3.6 1/2



Ballance ⟨carried to⟩ a new Acct


£130.19.2




£216.17.3

£216. 2.8 1/2



The Ballance of Mr Carys Acct dated Augt 23 1762 is in his favour
39. 6.4




Errors Excepted pr





Go: Washington





Apl 29th 1763





We the Subscribers have pursuant to the order of the Honble the General Court examined the Accounts of George Washington Esqr. against John Parke Custis and Martha Parke Custis (to whom he is Guardian) and find the same fairly and justly stated and satisfactorily prooved and have therefore settled and Stated the Ballance of the said [accounts] as above Given under our hands this 2d day of May 1763

(Signed)
Peyton Randolph
John Mercer
Thos Everard

